DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 08/11/2022 are acknowledged and have been considered. 
	Regarding the claim objections, Applicant’s amendment to claim 21 is acknowledged. Accordingly, the objection to claim 21 is withdrawn. 
	Regarding the claim interpretation under 35 U.S.C. 112(f), Applicant’s remarks are acknowledged but are not persuasive. Applicant’s arguments with respect to the claim interpretation under 35 U.S.C. 112(f) are addressed below in the Response to Arguments section of the present Office Action. Accordingly, the claim interpretation under 35 U.S.C. 112(f) is maintained. 
	Regarding the rejections under 35 U.S.C. 112(b), Applicant’s remarks and amendments are persuasive. Accordingly, the 35 U.S.C. 112(b) rejections are withdrawn. 
	
Status of Claims
	Claims 1, 3-11, 13-18, and 21 were previously pending in the application, with claims 2, 12, and 19-20 having previously been canceled. 
	As of the amendments filed 08/11/2022, claims 1, 11, 13-16, and 21 are amended; no claims are newly canceled; and claims 22-23 are newly added. 
	Accordingly, claims 1, 3-11, 13-18, and 21-23 are under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… a time-of-flight module configured to output a signal …” in claim 13
“… a second processing module configured to output a signal …” in claim 14
“… an image overlay controller configured to receive …” in claim 15
“… a communication module configured to provide an alert …” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For each of these modules and controllers as recited in the above claims, the corresponding structure is described in the specification as merely being “a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution” ([0206]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 2015/0238276 A1, hereinafter "Atarot") in view of DiMaio et al. (US 2017/0079530 A1, hereinafter "DiMaio"), further in view of Hladio et al. (US 2019/0142524 A1, hereinafter “Hladio”) and Hannaford et al. (US 11315438 B1, hereinafter “Hannaford”). 

Regarding claim 1, Atarot discloses “a system and method for directing and maneuvering an articulating tool such as an endoscope during laparoscopic surgery … to provide a 3D image” ([0009]), and further discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
a display (“touchscreen used as the display screen” Atarot: [0379]);
a control circuit communicatively coupled ("controller in communication with a controller database" Atarot: Abstract) to a spectral light emitter ("light source can be at least one spectral range" Atarot: [0369]), a structured light emitter ("a structured light system" Atarot: [0095], Fig. 14), and an image sensor ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2; "`camera` hereinafter refers to an image-capture device" Atarot: [0158], also see [0282]-[0289]); and
a memory communicatively coupled to the control circuit (see PC 1140 in Fig. 14), wherein the memory stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
control the spectral light emitter to emit light ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]) in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]) suitable for penetrating a tissue and reaching a structure embedded in the tissue ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]);
control a structured light source to emit a structured light pattern onto a surface of the tissue ("In the structured light technique, schematically illustrated (100) in FIG. 1, a controlled light pattern or a series of controlled light patterns is emitted by a light source (110)" Atarot: [0202]);
control the image sensor to detect ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) the plurality of spectral light wavelengths ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths" Atarot: [0373]) reflected from the structure and the structured light pattern on the surface of the tissue ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2);
intraoperatively (“during laparoscopic surgery” Atarot: [0009]) calculate a three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface of the tissue based on the reflected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2).

Atarot is not being relied upon for teaching: 
	a display configurable between a first state and a second state by a user; 
wherein the reflected spectral light wavelengths correspond to a spectral signature of the structure; 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation; 
provide the three-dimensional rendering of the surface of the tissue to the display; 
intraoperatively identify a position of the structure relative to the surface of the tissue based on the spectral signature, wherein the structure is below the surface of the tissue; and
selectively display an image representative of the position of the structure relative to the surface of the tissue on the display, wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue, based on the display being in the second state, and wherein the image is not overlaid onto the three-dimensional rendering of the surface of the tissue, based on the display being in the first state.

However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
wherein the reflected spectral light wavelengths ("Various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity" DiMaio: [0010]) correspond to a spectral signature of the structure ("varied light-tissue interactions produce unique reflectance signatures that are captured by MSI. Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn" DiMaio: [0023]); 
generate a three-dimensional rendering of the surface of the tissue ("a three dimensional body model may be constructed for the subject" DiMaio: [0150]; "three-dimensional rendering of the desired tissue can be obtained" DiMaio: [0154]); 
provide the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface of the tissue to the display ("module 114 is a display and user interface (“UI”)" DiMaio: [0139]); 
intraoperatively identify a position of the structure ("signal of this back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation" DiMaio: [0014]) relative to the surface of the tissue (“image the chronic wound and give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue” DiMaio: [0224]; [Figs. 10 and 26 further show the position of the structure relative to the surface of the tissue.]) based on the spectral signature ("MSI can differentiate various burn depths by their unique spectral signature at several key wavelengths of light" DiMaio: [0310]), wherein the structure is below the surface of the tissue ("Below skin layer 702 is tissue layer 704, which is denatured skin without blood supply" DiMaio: [0207]; [Also see Figs. 10 and 26 to show the position of the structure relative to the surface.]); and
display an image representative of the position of the structure ("device manufactured as described herein made the classifications by reading light reflectance in both different times and in different frequency bands, which allowed the detection of a difference in the composition of the tissue and a difference in blood flow to the tissue. Image 806 is a picture of the tissue surface thirteen days later, where the patient had a stage II decubitus ulcer" DiMaio: [0214]) relative to the surface of the tissue on the display ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]), wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface of the tissue ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]), and wherein the image is not overlaid onto the three-dimensional rendering of the surface of the tissue (“Image 900 shows an image produced by an alternative described herein, wherein the tissue region is imaged corresponding to both different times and different frequency bands” DiMaio: [0212]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

	As described above, DiMaio teaches generating a three-dimensional rendering (or model) of the surface of the tissue. In addition, Examiner finds that it would be obvious to one of ordinary skill in the art to generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation, such as the 3D representations that are disclosed by Atarot. While it is obvious to one of ordinary skill in the art that a 3D rendering or model would be based on 3D digital representations or images, an additional reference is being included to explicitly teach this limitation. 
	Thus, in a similar invention in the same field of endeavor, Hladio teaches “systems, methods and devices to scan 3d surfaces for intra-operative localization” (Title) in which “3D surface scan may be generated by reflections of structured light off the surface profile of the anatomy” (Abstract), and further teaches: 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit while the user is scanning the anatomy to generate a 3D surface scan" Hladio: [0093]). 
In addition, despite not being presently cited, Hladio further teaches many additional limitations of claim 1. For example, Hladio teaches providing the three-dimensional rendering of the surface of the tissue to a display ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit" Hladio: [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the devices to scan 3d surfaces for intra-operative localization as taught by Hladio. One of ordinary skill in the art would have been motivated to make this modification because of the ability to provide “a 3D model (e.g. from a medical image) with an accurate representation of the 3D surface profile” (Hladio: [0164]). 

DiMaio teaches displaying an image representative of the position of the structure relative to the surface of the tissue on the display, wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue, and displaying the three-dimensional rendering of the surface of the tissue where the image is not overlaid, as described above. In addition, Hladio also teaches displaying a three-dimensional rendering of the surface of the tissue where the image is not overlaid. However, the combination of Atarot, DiMaio, and Hladio is not being relied on for teaching a display configurable between a first state and a second state by a user, and selectively displaying a virtual reality model based on the display being in the second state and wherein the image is not overlaid onto the three-dimensional rendering of the surface of the tissue based on the display being in the first state. 

However, in a similar invention in the same field of endeavor, Hannaford teaches a surgical training system for switching from a display mode to a simulation mode (Hannaford: Col. 1), and further teaches: 
a display ("operating display console 12" Hannaford: Fig. 1) configurable between a first state and a second state by a user ("System 10 may be configured to enable second surgeon 20 to switch in and out of the simulation mode. Second surgeon may use training interface 26 (e.g., mode switching button 38) to toggle back and forth between simulation mode and display mode" Hannaford: Col. 5, lines 26-30), and 
selectively displaying a virtual reality model based on the display being in the second state ("simulation mode") and wherein the image is not overlaid onto the three-dimensional rendering of the surface of the tissue ("screen 24 may switch from displaying the video feed of the surgery to a virtual reality simulation of the surgical field" Hannaford: Col. 3, line 66 - Col. 4, line 1) based on the display being in the first state ("display mode"). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the system for switching from a display mode to a simulation mode as taught by Hannaford. One of ordinary skill in the art would have been motivated to make this modification to enable a user to "to toggle back and forth between simulation mode and display mode" (Hannaford: Col. 5, lines 29-30). Accordingly, "surgeons may utilize to view and simulate the surgery while it is being performed" (Hannaford: Col. 6, lines 7-8). 

Regarding claim 3, the combination of Atarot, DiMaio, Hladio, and Hannaford discloses: 
The surgical visualization system of Claim 1, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to determine a distance from the structured light source to the surface of the tissue from the detected structured light pattern ("Since the point location on both the projector and the camera is known, reconstruction of the coordinates in space of the reflecting point on the object (the “shape world coordinates”) can be carried out by simple triangulation" Atarot: [0203]).

Regarding claim 4, the combination of Atarot, DiMaio, Hladio, and Hannaford discloses: 
The surgical visualization system of Claim 1, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to detect the structure with a selective plurality of infrared light waves ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]; "Color modulation can be used to distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]).

Regarding claim 21, Atarot discloses “a system and method for directing and maneuvering an articulating tool such as an endoscope during laparoscopic surgery … to provide a 3D image” ([0009]), and further discloses: 
	A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
a display (“touchscreen used as the display screen” Atarot: [0379]);
	a control circuit communicatively coupled ("controller in communication with a controller database" Atarot: Abstract) to an imaging system (“imaging system” Atarot: [0283]) comprising a spectral light emitter ("light source can be at least one spectral range" Atarot: [0369]), a structured pattern emitter ("a structured light system" Atarot: [0095], Fig. 14), and an image sensor ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2; "`camera` hereinafter refers to an image-capture device" Atarot: [0158], also see [0282]-[0289]); and
	a memory communicatively coupled to the control circuit (see PC 1140 in Fig. 14), wherein the memory stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
control the spectral light emitter to emit electromagnetic radiation ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]) in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]) suitable for penetrating a tissue and reaching a structure ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]);
control the structured pattern emitter to emit a structured light pattern onto the surface of the tissue ("In the structured light technique, schematically illustrated (100) in FIG. 1, a controlled light pattern or a series of controlled light patterns is emitted by a light source (110)" Atarot: [0202]);
control the image sensor to detect ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) the plurality of wavelengths ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths" Atarot: [0373]) reflected from the hidden structure and the structured light pattern on the surface of the tissue ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2),
intraoperatively (“during laparoscopic surgery” Atarot: [0009]) calculate a three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface of the tissue based on the reflected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2). 

Atarot is not being relied upon for teaching: 
a display manually toggleable between a first state and a second state by a user; 
a multispectral imaging system comprising a multispectral emitter; 
control the multispectral emitter to emit electromagnetic radiation in a plurality of wavelengths suitable for penetrating a tissue and reaching a hidden structure, wherein the hidden structure is at least partially hidden by a tissue;
wherein the reflected wavelengths from the hidden structure correspond to a spectral signature;
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation; 
provide the three-dimensional rendering of the surface of the tissue to a display; 
intraoperatively identify a position of the hidden structure relative to the surface of the tissue based on the spectral signature; and 
display an image representative of the position of the hidden structure relative to the surface of the tissue on the display, based on the display being in the second state, wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue; and
remove the overlaid image from the display, based on the display transitioning from the second state to the first state.

However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
a multispectral imaging system ("Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light from the surface" DiMaio: [0010]) comprising a multispectral emitter ("FIG. 35 illustrates components of a multispectral imager including a broad spectrum illumination source" DiMaio: [0076], Fig. 35); 
control the multispectral emitter to emit electromagnetic radiation in a plurality of wavelengths ("control the plurality of light emitters to sequentially emit each of the plurality of wavelengths of light" DiMaio: claim 1) suitable for penetrating a tissue ("devices described herein can physically locate and identify burns, including their burn severity (e.g., the degree of the burn and whether it is superficial, shallow partial thickness burns, deep partial, or full thickness)" DiMaio: [0209]) and reaching a hidden structure ("imaging these hemodynamic characteristics hidden beneath the skin" DiMaio: [0216]), wherein the hidden structure ("hemodynamic characteristics hidden beneath the skin" DiMaio: [0216]) is at least partially hidden by a tissue ("light penetrates deeper into the skin" DiMaio: [0136]; "multi-spectral camera utilized in some alternatives can also desirably measure the blood flow to a tissue region" DiMaio: [0209]);
wherein the reflected wavelengths ("Various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity" DiMaio: [0010]) from the hidden structure ("hemodynamic characteristics hidden beneath the skin" DiMaio: [0216]) correspond to a spectral signature ("varied light-tissue interactions produce unique reflectance signatures that are captured by MSI. Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn" DiMaio: [0023]);
generate a three-dimensional rendering of the surface of the tissue ("a three dimensional body model may be constructed for the subject" DiMaio: [0150]; "three-dimensional rendering of the desired tissue can be obtained" DiMaio: [0154]); 
provide the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface of the tissue to a display ("module 114 is a display and user interface (“UI”)" DiMaio: [0139]); 
intraoperatively identify a position of the hidden structure ("signal of this back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation" DiMaio: [0014]) relative to the surface of the tissue (“image the chronic wound and give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue” DiMaio: [0224]; [Figs. 10 and 26 further show the position of the structure relative to the surface of the tissue.]) based on the spectral signature ("MSI can differentiate various burn depths by their unique spectral signature at several key wavelengths of light" DiMaio: [0310]); and
display an image representative of the position of the hidden structure ("device manufactured as described herein made the classifications by reading light reflectance in both different times and in different frequency bands, which allowed the detection of a difference in the composition of the tissue and a difference in blood flow to the tissue. Image 806 is a picture of the tissue surface thirteen days later, where the patient had a stage II decubitus ulcer" DiMaio: [0214]) relative to the surface of the tissue on the display ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]), wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface of the tissue ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). Furthermore, the "high resolution multi-spectral cameras that record a target tissue region 409 with a plurality of images while maintaining temporal, spectral, and spatial resolutions to perform highly accurate tissue classifications" (DiMaio: [0173]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

As described above, DiMaio teaches generating a three-dimensional rendering (or model) of the surface of the tissue. In addition, Examiner finds that it would be obvious to one of ordinary skill in the art to generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation, such as the 3D representations that are disclosed by Atarot. While it is obvious to one of ordinary skill in the art that a 3D rendering or model would be based on 3D digital representations or images, an additional reference is being included to explicitly teach this limitation. 
Thus, in a similar invention in the same field of endeavor, Hladio teaches “systems, methods and devices to scan 3d surfaces for intra-operative localization” (Title) in which “3D surface scan may be generated by reflections of structured light off the surface profile of the anatomy” (Abstract), and further teaches: 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit while the user is scanning the anatomy to generate a 3D surface scan" Hladio: [0093]). 
In addition, despite not being presently cited, Hladio further teaches many additional limitations of claim 1. For example, Hladio teaches providing the three-dimensional rendering of the surface of the tissue to a display ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit" Hladio: [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the devices to scan 3d surfaces for intra-operative localization as taught by Hladio. One of ordinary skill in the art would have been motivated to make this modification because of the ability to provide “a 3D model (e.g. from a medical image) with an accurate representation of the 3D surface profile” (Hladio: [0164]). 

DiMaio teaches displaying an image representative of the position of the hidden structure relative to the surface of the tissue on the display, wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue, and displaying the three-dimensional rendering of the surface of the tissue where the image is not overlaid, as described above. In addition, Hladio also teaches displaying a three-dimensional rendering of the surface of the tissue where the overlaid image is removed. However, the combination of Atarot, DiMaio, and Hladio is not being relied on for teaching a display manually toggleable between a first state and a second state by a user, and displaying a virtual reality model based on the display being in the second state and wherein removing the overlaid image from the three-dimensional rendering of the surface of the tissue based on the display transitioning from the second state to the first state. 

However, in a similar invention in the same field of endeavor, Hannaford teaches a surgical training system for switching from a display mode to a simulation mode (Hannaford: Col. 1), and further teaches: 
a display ("operating display console 12" Hannaford: Fig. 1) manually toggleable between a first state and a second state by a user ("System 10 may be configured to enable second surgeon 20 to switch in and out of the simulation mode. Second surgeon may use training interface 26 (e.g., mode switching button 38) to toggle back and forth between simulation mode and display mode" Hannaford: Col. 5, lines 26-30), and 
displaying a virtual reality model based on the display being in the second state ("simulation mode") and removing the overlaid image from the display ("System 10 may be configured to enable second surgeon 20 to switch in and out of the simulation mode. Second surgeon may use training interface 26 (e.g., mode switching button 38) to toggle back and forth between simulation mode and display mode" Hannaford: Col. 5, lines 26-30) based on the display being in the first state ("display mode"). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the system for switching from a display mode to a simulation mode as taught by Hannaford. One of ordinary skill in the art would have been motivated to make this modification to enable a user to "to toggle back and forth between simulation mode and display mode" (Hannaford: Col. 5, lines 29-30). Accordingly, "surgeons may utilize to view and simulate the surgery while it is being performed" (Hannaford: Col. 6, lines 7-8). 

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio, Hladio, and Hannaford, as described above with respect to the surgical visualization system of claim 4, further in view of Guo et al. (US 2016/0061941 A1, hereinafter "Guo"). 

Regarding claim 5, the combination of Atarot, DiMaio, Hladio, and Hannaford discloses: 
The surgical visualization system of claim 4, as described above.
The combination of Atarot, DiMaio, Hladio, and Hannaford is not being relied upon for teaching: 
determine a distance between the structure and the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves.
However, in a similar invention in the same field of endeavor, Guo teaches a time of flight imaging system that includes a light source coupled to emit light pulses to an object and a processing unit that calculates the distance to the object: 
wherein the memory stores instructions executable by the control circuit to determine a distance between the structure and the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves ("delay time between the emission of a light pulse of emitted light 104 and the receipt of that light pulse in reflected light 108, … Once the time of flight (i.e., TOF) is known, the distance L from light source 102 to object 106 can be determined" Guo: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the time of flight imaging system as taught by Guo. One of ordinary skill in the art would have been motivated to make this modification as a way to "carry out flexible and highly efficient calibration of the delay differences between the light source and the image sensor" (Guo: [0017]). 

	Regarding claim 6, the combination of Atarot, DiMaio, Hladio, Hannaford, and Guo discloses: 
The surgical visualization system of claim 5, as described above.
	Atarot is not being relied on for teaching: 
	determine a depth of the structure relative to the surface of the tissue. 
However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
determine a depth of the structure relative to the surface of the tissue ("give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue using the aforementioned imaging techniques" DiMaio: [0224]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). Furthermore, the "high resolution multi-spectral cameras that record a target tissue region 409 with a plurality of images while maintaining temporal, spectral, and spatial resolutions to perform highly accurate tissue classifications" (DiMaio: [0173]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "it may also be desirable to image tissue at certain depths" (DiMaio: [0135]) and "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]). 

Regarding claim 7, the combination of Atarot, DiMaio, Hladio, Hannaford, and Guo discloses: 
The surgical visualization system of claim 6, as described above.
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to triangulate (“can be carried out by simple triangulation” Atarot: [0203]) the distance from a surgical device to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claim 9, the combination of Atarot, DiMaio, Hladio, Hannaford, and Guo discloses: 
The surgical visualization system of claim 7, as described above.
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to provide an alert when the distance from the surgical device to the structure is reduced to less than a minimum threshold distance ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

	Regarding claim 10, the combination of Atarot, DiMaio, Hladio, Hannaford, and Guo discloses: 
The surgical visualization system of claim 7, as described above.
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to communicate proximity data to a robotic system in control of the surgical device ("output instructions to the tracking subsystem to instruct the maneuvering subsystem to direct the endoscope to the surgical tool and the anatomical element within the surgical environment if the distance between the at least one surgical tool and an anatomical element is less than the predetermined distance" Atarot: [0519]; "‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio, Hladio, Hannaford, and Guo, as described above with respect to the surgical visualization system of claim 7, further in view of Duindam et al. (US 2016/0183841 A1, hereinafter "Duindam"). 

Regarding claim 8, the combination of Atarot, DiMaio, Hladio, Hannaford, and Guo discloses: 
The surgical visualization system of claim 7, as described above.
The combination of Atarot, DiMaio, Hladio, and Guo is not being relied upon for teaching: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display.
However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display ("GUI may also include other information relevant to the surgery, such as a distance display 316 showing the distance remaining from the distal end 218 (also referred to as the tip portion) of the interventional instrument 200 to a target location 312" Duindam: [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 

Claims 11, 14, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 2015/0238276 A1, hereinafter "Atarot") in view of DiMaio et al. (US 2017/0079530 A1, hereinafter "DiMaio"), further in view of Chuanggui et al. (US 2006/0293557 A1, hereinafter "Chuanggui") and Hannaford et al. (US 11315438 B1, hereinafter “Hannaford”).  

Regarding claim 11, Atarot discloses “a system and method for directing and maneuvering an articulating tool such as an endoscope during laparoscopic surgery … to provide a 3D image” ([0009]), and further discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
an imaging system ("imaging system" Atarot: [0283]), comprising: 
an image sensor ("`camera` hereinafter refers to an image-capture device" Atarot: [0158]) configured to detect ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2) structured light patterns ("structured light sensor measures" Atarot: [0223]) and reflectance of spectral light in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]);
a control circuit ("controller in communication with a controller database" Atarot: Abstract) communicatively coupled to the imaging system ("communicable database adapted to receive at least one real-time image of said surgical environment" Atarot: [0015]); and
a memory communicatively coupled to the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]), wherein the memory stores instructions which, when executed, cause the image sensor ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) to:
detect the reflectance of spectral light ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2);
detect a structured light pattern on a surface ("In the structured light technique, … 3D image is constructed from the light pattern received by a sensor (120) after reflection from an object" Atarot: [0202]);
intraoperatively (“during laparoscopic surgery” Atarot: [0009]) calculate a three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface based on the detected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2); 
wherein the memory (see PC 1140 in Fig. 14) stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
generate a three-dimensional rendering of the surface from the structured light pattern ("3D image constructable from … said structured light pattern" Atarot: Claim 2). 

Atarot is not being relied upon for teaching: 
a video monitor; 
controls; 
determine a spectral signature of a structure based on the detected reflectance of spectral light; 
	intraoperatively identify a position of the structure positioned below the surface relative to the surface based on the spectral signature; 
	provide the three-dimensional rendering of the surface to the video monitor; and
	display an image representative of the position of the structure relative to the surface on the video monitor, wherein the image is overlaid onto the three-dimensional rendering of the surface; 
	wherein a user can interface with the controls to selectively toggle the view on the video monitor between an augmented reality state, in which the video monitor displays the three-dimensional rendering of the surface with the image being overlaid onto the three-dimensional rendering of the surface, and a reality state, in which the video monitor displays the three-dimensional rendering of the surface without the image being overlaid onto the three-dimensional rendering of the surface. 

However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
	a video monitor (“a display/UI 414” DiMaio: [0173], Fig. 7; “FIG. 7 is an example illustration of the high resolution multi-spectral video camera used in some alternatives described herein, and the data that can be obtained” DiMaio: [0048], Fig. 7); 
	controls (“controllers configured to control the one or more light sources and the one or more image acquisition devices” DiMaio: [0029]); 
determine a spectral signature of a structure ("varied light-tissue interactions produce unique reflectance signatures that are captured by MSI. Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn" DiMaio: [0023]) based on the detected reflectance of spectral light ("Various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity" DiMaio: [0010]); 
	intraoperatively identify a position of the structure ("signal of this back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation" DiMaio: [0014]) positioned below the surface ("Below skin layer 702 is tissue layer 704, which is denatured skin without blood supply" DiMaio: [0207]) relative to the surface (“image the chronic wound and give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue” DiMaio: [0224]; [Figs. 10 and 26 further show the position of the structure relative to the surface of the tissue.]) based on the spectral signature ("MSI can differentiate various burn depths by their unique spectral signature at several key wavelengths of light" DiMaio: [0310]); 
	provide the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface to the video monitor (“a display/UI 414” DiMaio: [0173], Fig. 7; “FIG. 7 is an example illustration of the high resolution multi-spectral video camera used in some alternatives described herein, and the data that can be obtained” DiMaio: [0048], Fig. 7); and
	display an image representative of the position of the structure ("device manufactured as described herein made the classifications by reading light reflectance in both different times and in different frequency bands, which allowed the detection of a difference in the composition of the tissue and a difference in blood flow to the tissue. Image 806 is a picture of the tissue surface thirteen days later, where the patient had a stage II decubitus ulcer" DiMaio: [0214]) relative to the surface on the video monitor ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]), wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

	As described above, DiMaio teaches providing the three-dimensional rendering of the surface to a display and displaying an image representative of the position of the structure relative to the surface on the display. In addition, with respect to Fig. 7, DiMaio teaches that a high resolution multi-spectral video camera can be used to obtain the data. Based on DiMaio’s display of a three-dimensional model as well as this teaching of a video camera, Examiner finds that it would be obvious to one of ordinary skill in the art to display data that was captured by a video camera on a video monitor. While it is obvious to one of ordinary skill in the art that a 3D rendering or model would be displayed on a video monitor, an additional reference is being included to explicitly teach this limitation. 
Thus, in a similar invention in the same field of endeavor, Chuanggui teaches a system and method for surgical visualization including augmented reality and overlay of video images, and further teaches: 
provide the three-dimensional rendering (“3D models in the virtual camera's field of view can be rendered” Chuanggui: [0081]) of the surface to a video monitor (“3D models according to the position changing of the focal point can be displayed in three separate windows” Chuanggui: [0076]; “video image can be displayed” Chuanggui: [0043]); and
display an image representative of the position of the structure (“overlaying the video images from the camera, or cameras, as the case may be, on the microscope with virtual rendered images of the patient's 3D anatomical structures” Chuanggui: [0032]) on the video monitor (“video image can be displayed” Chuanggui: [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method and apparati for surgical visualization as taught by Chuanggui. One of ordinary skill in the art would have been motivated to make this modification because by "linking the images of internal anatomy with the actual surgical field, navigation systems can improve the surgeon's ability to locate various anatomical features inside the patient in the operation" (Chuanggui: [0004]). With respect to the 3D model containing anatomical information below the surface, it would have been obvious to one of ordinary skill in the art to make this modification because it “helps the surgeon to decide the entry point, to understand the anatomic structures toward the target, and to avoid critical structures along the surgical path” (Chuanggui: [0005]). Regarding the inclusion of a video monitor, it would have been obvious to one of ordinary skill in the art to make this modification because it allows “overlaying video images … with rendered images of the patient's 3D anatomical structures” (Chuanggui: [0033]). 

DiMaio teaches displaying the three-dimensional rendering of the surface with the image being overlaid onto the three-dimensional rendering of the surface, and displaying the three-dimensional rendering of the surface without the image being overlaid (See Fig. 10) onto the three-dimensional rendering of the surface, as described above. In addition, Chuanggui teaches providing the three-dimensional rendering of the surface to the video monitor and displaying an image representative of the position of the structure relative to the surface of the video monitor, wherein the image is overlaid onto the three-dimensional rendering of the surface, as described above. However, the combination of Atarot, DiMaio, and Chuanggui is not being relied on for teaching a user being able to interface with the controls to selectively toggle the view on the video monitor between an augmented reality state and a reality state. 
However, in a similar invention in the same field of endeavor, Hannaford teaches a surgical training system for switching from a display mode to a simulation mode (Hannaford: Col. 1), and further teaches: 
a video monitor ("screen 24 that is designed to display the video feed of the surgery while the surgery is being performed" Hannaford: Fig. 3, Col. 3, lines 18-19); 
controls ("console 14 may also include a training interface 26 designed to enable second surgeon 20 to control operation of training display console 14. Although training interface 26 in FIG. 3 is shown as a plurality of buttons, it may take a variety of forms. For example, in some embodiments, training interface 26 may be configured to be a graphical user interface, a joystick, a keyboard and/or mouse, an auditory input device, or the like" Hannaford: Fig. 3, Col. 3, lines 20-27); 
wherein a user can interface with the controls to selectively toggle the view on the video monitor ("System 10 may be configured to enable second surgeon 20 to switch in and out of the simulation mode. Second surgeon may use training interface 26 (e.g., mode switching button 38) to toggle back and forth between simulation mode and display mode" Hannaford: Col. 5, lines 26-30) between an augmented reality state ("simulation mode") and a reality state ("display mode"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the system for switching from a display mode to a simulation mode as taught by Hannaford. One of ordinary skill in the art would have been motivated to make this modification to enable a user to "to toggle back and forth between simulation mode and display mode" (Hannaford: Col. 5, lines 29-30). Accordingly, "surgeons may utilize to view and simulate the surgery while it is being performed" (Hannaford: Col. 6, lines 7-8). 

Regarding claim 14, the combination of Atarot, DiMaio, Chuanggui, and Hannaford discloses: 
The surgical visualization system of Claim 11, as described above. 
	Atarot further discloses: 
wherein the control circuit further comprises a second processing module configured to output a signal representative of a distance from a surgical tool to the surface ("distance between the tool and another object in the surgical environment, such as, but not limited to, an organ" Atarot: [0415]; “calculation of the 3D location of the surface of an unknown object” Atarot: [0161]) based on the structured light pattern detected by the image sensor ("Advantages of a structured light system include: … Adding a Distance Index from one object to the other (e.g., tissue). Measurement of distances between any two points in the image is simple" Atarot: [0192]-[0197]).

Regarding claim 17, the combination of Atarot, DiMaio, Chuanggui, and Hannaford discloses: 
The surgical visualization system of Claim 11, as described above. 
	Atarot further discloses: 
further comprising a robotically-controlled surgical tool ("‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]), wherein the memory stores instructions executable by the control circuit to determine a distance from the robotically-controlled surgical tool to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claim 18, the combination of Atarot, DiMaio, Chuanggui, and Hannaford discloses: 
The surgical visualization system of Claim 17, as described above. 
	Atarot further discloses: 
wherein the control circuit further comprises a communication module configured to provide an alert when the robotically-controlled surgical tool is moved within a range of positions defined around the structure ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

Regarding claim 22, the combination of Atarot, DiMaio, Chuanggui, and Hannaford discloses: 
The surgical visualization system of claim 11, as described above. 
Atarot further teaches the ability of measuring distances between objects, such as a distance measurement between the surface of the tissue and the structure ("Adding a Distance Index from one object to the other (e.g., tissue). Measurement of distances between any two points in the image is simple, since the distance is a geodesic distance over the surface or the Euclidean distance." Atarot: [0195]). 
Hannaford further teaches: 
a second video monitor ("operating display console 12" Hannaford: Col. 5, line 43); and 
second controls, wherein the user can interface with the second controls to selectively toggle the view on the second video monitor between a first state, in which the video monitor displays the three-dimensional rendering of the surface, and a second state ("operating display console 12 may include an operating interface like training display console 26 as described herein. Operating display console 12 may also be configured to enable first surgeon 18 to pause the video feed of the surgery during the surgery and to switch operating display console 12 from a surgical mode to a simulation mode" Hannaford: Col. 5, lines 43-49). 
In Hannaford, the first video monitor is represented by the screen 24 of the training display console 14 and the first controls are represented by the training interface 26. The second video monitor is represented by operating display console 12 and the second controls are represented by the “operating interface like training display console 26.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the system for switching from a display mode to a simulation mode as taught by Hannaford. One of ordinary skill in the art would have been motivated to make this modification to enable a user to "to toggle back and forth between simulation mode and display mode" (Hannaford: Col. 5, lines 29-30). Accordingly, "surgeons may utilize to view and simulate the surgery while it is being performed" (Hannaford: Col. 6, lines 7-8). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio, Chuanggui, and Hannaford, as described above with respect to the surgical visualization system of claim 11, further in view of Margallo Balbas et al. (US 10194981 B2, hereinafter "Margallo Balbas"). 

Regarding claim 13, the combination of Atarot, DiMaio, and Chuanggui discloses: 
The surgical visualization system of Claim 11, as described above. 
The combination of Atarot, DiMaio, and Chuanggui is not being relied upon for teaching: 
a time-of-flight module configured to output a signal representative of a distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light.
However, in a similar invention in the same field of endeavor, Margallo Balbas teaches a system with tissue evaluation including depth-resolved data and time-of-flight of the light reflected from a surface of the tissue extracted from the depth-resolved data and used to determine distance: 
wherein the control circuit further comprises a time-of-flight module configured to output a signal representative of a distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light ("time-of-flight of the light reflected from a surface of the tissue may be extracted from the depth-resolved optical data and used to determine distance" Margallo Balbas: Col. 20, lines 39-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the ablation catheter with tissue evaluation as taught by Margallo Balbas. One of ordinary skill in the art would have been motivated to make this modification because "distance information generated by the processing device may be presented to the user to aid in navigation, or used to automatically control the movement of the catheter" (Margallo Balbas: Col. 20, lines 47-49). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio, Chuanggui, and Hannaford, as described above with respect to the surgical visualization system of claim 14, further in view of Duindam.

Regarding claim 15, the combination of Atarot, DiMaio, Chuanggui, and Hannaford discloses: 
The surgical visualization system of claim 14, as described above. 
	Atarot further discloses:  
wherein the control circuit further comprises an image overlay controller configured to receive the three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface and the position of the structure ("3D spatial positions of the organs" Atarot: [0618]). 
Furthermore, DiMaio teaches wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface of the tissue ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]), thus providing a teaching for the concept of overlaying images or views on a three-dimensional representation. 
The combination of Atarot, DiMaio, and Chuanggui is not being relied upon for teaching: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying the three-dimensional digital representation of the surface to the video monitor, based on the video monitor being in the augmented reality state.
However, in a similar invention in the same field of endeavor, Hannaford teaches a surgical training system for switching from a display mode to a simulation mode (Hannaford: Col. 1), and further teaches: 
switching the video monitor into the augmented reality state ("System 10 may be configured to enable second surgeon 20 to switch in and out of the simulation mode. Second surgeon may use training interface 26 (e.g., mode switching button 38) to toggle back and forth between simulation mode and display mode" Hannaford: Col. 5, lines 26-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the system for switching from a display mode to a simulation mode as taught by Hannaford. One of ordinary skill in the art would have been motivated to make this modification to enable a user to "to toggle back and forth between simulation mode and display mode" (Hannaford: Col. 5, lines 29-30). Accordingly, "surgeons may utilize to view and simulate the surgery while it is being performed" (Hannaford: Col. 6, lines 7-8). 

The combination of Atarot, DiMaio, Chuanggui, and Hannaford is not being relied upon for teaching: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying the three-dimensional digital representation of the surface to the video monitor.

However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying ("target locations 312 may also be incorporated into (e.g., overlaid, superimposed, otherwise combined with) any of the images in the GUI as demonstrated in images 306 and 308 " Duindam: [0049]) the three-dimensional digital representation of the surface ("guidance information in the form of a virtual roadmap 310 which may be overlaid onto images in the GUI as demonstrated in images 304 and 306" Duindam: [0049]) to the video monitor (“capturing images (including video images) that are processed for display” Duindam: [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 

Regarding claim 16, the combination of Atarot, DiMaio, Chuanggui, Hannaford and Duindam discloses: 
The surgical visualization system of claim 15, as described above. 
	Atarot further discloses: 
wherein, in the reality state, the surface is illuminated with visible light detectable by the image sensor ("display may be used to output the acquired real-time images of a surgical environment" Atarot: [0549]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio, Chuanggui, and Hannaford as applied to claim 11 above, and further in view of Charron et al. (US 2018/0228555 A1, hereinafter "Charron").

Regarding claim 23, the combination of Atarot, DiMaio, Chuanggui, and Hannaford discloses: 
The surgical visualization system of claim 22, as described above. 
Atarot further teaches the ability of measuring distances between objects, such as a distance measurement between the surface of the tissue and the surgical tool ("Adding a Distance Index from one object to the other (e.g., tissue). Measurement of distances between any two points in the image is simple, since the distance is a geodesic distance over the surface or the Euclidean distance." Atarot: [0195]). 
Hannaford further teaches: 
wherein the user can further interface with the second controls to selectively toggle the view on the second monitor ("operating display console 12 may include an operating interface like training display console 26 as described herein. Operating display console 12 may also be configured to enable first surgeon 18 to pause the video feed of the surgery during the surgery and to switch operating display console 12 from a surgical mode to a simulation mode" Hannaford: Col. 5, lines 43-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the system for switching from a display mode to a simulation mode as taught by Hannaford. One of ordinary skill in the art would have been motivated to make this modification to enable a user to "to toggle back and forth between simulation mode and display mode" (Hannaford: Col. 5, lines 29-30). Accordingly, "surgeons may utilize to view and simulate the surgery while it is being performed" (Hannaford: Col. 6, lines 7-8). 

The combination of Atarot, DiMaio, Chuanggui, and Hannford is not being relied on for teaching: 
a distance measurement from a surgical tool to the surface is overlaid onto the second video monitor. 
However, in a similar invention in the same field of endeavor, Charron teaches digitally enhanced surgical instruments where information reflecting the state of the operation may be obtained and overlaid on the instruments, and further teaches: 
a distance measurement from a surgical tool to the surface ("overlay information may include the distance between the tip of the first surgical instrument and the patient as determined from information received from the tracking subsystem" Charron: [0007]) is overlaid onto the second video monitor ("surgical instrument in FIGS. 1 and 2 has overlaid on its shaft 109 a measurement of the distance of the instrument to the surface of the patient, which changes as the surgeon 701 manipulates the instrument" Charron: [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the digitally enhanced surgical instruments as taught by Charron. One of ordinary skill in the art would have been motivated to make this modification for assisting a surgeon to perform an operation on a patient because this approach “effectively increases the information the surgeon 701 can visualize since the view of the shafts of the instruments 702 alone provides no useful information to the surgeon 701 while taking up some of the field of view” (Charron: [0028]). 

Response to Arguments
	Claim Interpretation: 

Applicant disagrees with Examiner’s interpretation. Applicant cites MPEP § 2181, arguing that “If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply. The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f).” 
Applicant further submits that Applicant has not used “means,” and thus, the presumption is that 35 U.S.C. 112(f) does not apply. 
Applicant submits that in light of the Specification and Drawings, the identified recitations each have a sufficient corresponding structure. Applicant provides an example that an image overlay controller 610 can be seen in Fig. 11 of the application. 

In response, Examiner respectfully submits that these arguments have been fully considered but they are not persuasive. First, while the argument with respect to terms identifying structures by their function is acknowledged, Examiner respectfully submits that this argument is not applicable to the limitations currently being interpreted under 35 U.S.C. 112(f). The terms “module” and “controller” are not terms that identify a structure by their function. One of ordinary skill in the art would recognize that the terms “module” and “controller” do not provide a sufficiently definite meaning in terms of the structure that performs the function, and certainly cannot be compared to structural terms such as “filters, brakes, clamps, screwdrivers, and locks.” Each of the structural terms listed directly below correspond to physical structures, whereas the terms “module” and “controller” are merely generic placeholders that do not recite sufficient structure to perform the recited function. 
	Furthermore, in response to the argument that the lack of the word “means” presumes that 35 U.S.C. 112(f) does not apply, Examiner respectfully submits that even in absence of the term “means,” these claim limitations are interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Regarding the argument that the specification and drawings provide a sufficient corresponding structure and the example of image overlay controller 610 in Fig. 11, Examiner respectfully submits that this argument is not persuasive. Examiner is further dividing this particular argument into two parts: the “image overlay controller” and the other three limitations (“modules”) being interpreted under 35 U.S.C. 112(f). 
	First, regarding the example of an image overlay controller 610 shown in Fig. 11, Examiner respectfully submits that this is merely depicted as a square with a label and contains no structural detail that gives this feature sufficient structure. Based on viewing the image overlay controller 610 in Fig. 11, one of ordinary skill in the art would not be able to recognize what physical structure corresponds to this feature. Accordingly, the image overlay controller 610 recited in the arguments is not persuasive because it fails to recite sufficiently definite structure. 
	Second, with respect to the other three limitations (“modules”), Examiner respectfully submits that the argument that the specification and drawings provide sufficient corresponding structure is not persuasive because none of these three limitations have a corresponding structure in the drawings. Unlike the image overlay controller 610, the other three limitations (“time-of-flight module,” “second processing module,” and “communication module”) do not even have a corresponding structure in the drawings, nor does the specification provide what the corresponding physical structure is intended to be. In addition, citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015), MPEP describes that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." MPEP § 2181(I)(A). 
	Accordingly, the claim interpretation under 35 U.S.C. 112(f) described above is maintained. 

Prior Art Rejections: 

	Applicant submits that the references applied in the Office Action do not teach or suggest all features recited in independent claim 11, and further submits that the applied references fail to teach or suggest an imaging system comprising a video monitor and controls, wherein a user can interface with controls to selectively toggle the view on the video monitor between and augmented reality state, in which the video monitor displays the three-dimensional rendering of the surface with the image being overlaid onto the three-dimensional rendering of the surface, and a reality state, in which the video monitor displays the three-dimensional rendering of the surface without the image being overlaid onto the three-dimensional rendering of the surface. 
	Applicant submits that the applied references alone and in combination with each other fail to disclose, teach, or suggest each and every element recited in independent claim 11. Applicant further submits that Atarot does not disclose what “augmented reality elements” would be output or where such “augmented reality elements” would be output on the display. Based on the above, Applicant submits that independent claim 11 is patentable over the applied references, and submits that the same or similar force applies for independent claims 1 and 21. 

Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive in view of the newly applied prior art reference Hannaford. 
	As described above, DiMaio teaches an imaging system comprising a video monitor (“a display/UI 414” DiMaio: [0173], Fig. 7; “FIG. 7 is an example illustration of the high resolution multi-spectral video camera used in some alternatives described herein, and the data that can be obtained” DiMaio: [0048], Fig. 7) and controls (“controllers configured to control the one or more light sources and the one or more image acquisition devices” DiMaio: [0029]), in which the video monitor displays the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]) with the image being overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]), and in which the video monitor displays the three-dimensional rendering of the surface without the image being overlaid onto the three-dimensional rendering of the surface ([DiMaio’s Fig. 10 shows three depictions of the three-dimensional rendering of the surface without the image being overlaid.]). In addition, Chuanggui teaches providing the three-dimensional rendering of the surface to the video monitor and displaying an image representative of the position of the structure relative to the surface of the video monitor, wherein the image is overlaid onto the three-dimensional rendering of the surface, as described above.
	The portion of independent claim 11 that is not taught by Atarot, DiMaio, and Chuanggui is: 
wherein a user can interface with controls to selectively toggle the view on the video monitor between an augmented reality state and a reality state. Thus, the search was updated and Hannaford was identified as a prior art reference that teaches this limitation. Hannaford teaches wherein a user can interface with the controls to selectively toggle the view on the video monitor ("System 10 may be configured to enable second surgeon 20 to switch in and out of the simulation mode. Second surgeon may use training interface 26 (e.g., mode switching button 38) to toggle back and forth between simulation mode and display mode" Hannaford: Col. 5, lines 26-30) between an augmented reality state ("simulation mode") and a reality state ("display mode"). Accordingly, the features of the augmented reality state (the overlay of an image on the three-dimensional rendering) are taught by DiMaio, while the ability to toggle between the two states is taught by Hannaford. 
	Regarding the dependent claims, Examiner respectfully submits that each of the dependent claims is taught by the prior art references, as described above in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (EP 3666352 A1) teaches “A method, comprising: selecting a visualization mode selected from a group consisting of an augmented reality mode, a virtual reality mode, and a blended reality mode, the visualization mode comprising the blended reality mode, the blended reality mode comprising rendering individual physical objects sensed using an environment sensing system as individual virtual physical objects; sensing two or more individual physical objects using the environment sensing system; projecting light toward a display lens of a head-mounted user display device, the light comprising a virtual object and renderings of the two or more individual physical objects; reflecting the light using the display lens toward a user's eye; selectively allowing transmission of light from an outside environment directly through the display lens in response to selecting the visualization mode using the display lens wherein the head-mounted user display device is configured for displaying one of a virtual object, a physical object, a virtual physical object, or any combination of virtual objects, physical objects, and transmitting the virtual object and the renderings of the two or more individual physical objects to a second head-mounted user display device in a second environment, the second head-mounted user display device projecting second light toward a second display lens of the second head-mounted user display device and reflecting the second light using the second display lens toward a second user's eye, the second head-mounted user display device operating in the augmented reality mode or the virtual reality mode and displaying at least the virtual object and the renderings of the two or more physical objects to the second user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793